Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REMARKS
1.   	On pages 8-10 of the remark Applicant argued prior art fails to teach the wherein the selection device is disposed between the server and the networks and connect the networks to the server.   
 	
In response:
 	The examiner respectfully disagrees. First examiner notes here that Applicant improperly and narrowly read the claimed limitation “a selection device provided in a communication channel that connects the server and each of the plurality of networks” as claimed to be “the selection device is disposed between the server and the networks and connect the networks to the server” as argued on page 9.  
 	Secondly, prior art Chatterjee at Fig.1:100 shows and discloses an appliance 100 that is connected to server and plurality of networks. Prior art Chatterjee at [0023] discloses appliance 100 can select any of the network from the plurality of network to switch client application from one network to another network. [0023] also discloses network appliance 100 can select alternative data center when the primary data center fails. Since the appliance 100 can select any of the network from the plurality of networks or data centers, therefore appliance 100 is considered as selection device. [0021] discloses application 200 connects to the data center 610 or 620 through network 300 or 400 and [0023] discloses appliance 100 selects network and data center of server means appliance connects the server and each of the plurality of networks.   [0020]-0021] discloses client application 200 executes on a computing device or client server or computers (=appliance). Fig.1; [0023]; [0021] shows and discloses a network (i.e network 300) that is used for communication between client app 200 and the back end server 600.  
 	For the above reasons, examiner maintains the rejection. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1, 3-8, 13-15 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S.  Publication No, US 2012/0042066 to Chatterjee et al. (hereinafter Chatterjee).

 	As to claims 1 and 13, Chatterjee discloses an appliance management system, comprising:
 	an appliance (Chatterjee; Fig.1:200; [0020]-0021] discloses client application 200 executes on a computing device or client server or computers (=appliance).);
 	a server that manages the appliance, the server being connectable to the appliance via a plurality of networks that differ from each other (Chatterjee; Fig.1; backend server 600 and [0021] discloses one or more of the client applications 200 may connect to a remote back-end server 600 (e.g., a customer server) having one or more data centers 610 and 620. In this example, the client applications 200 may connect to a primary data center 610 of server 600, over either of the available networks 300 or 400. The backend server 600 connects via networks 300,400 to the client apps 200 in Fig.1); and
 	a selection device provided in a communication channel that connects the server and each of the plurality of networks (Chatterjee; Fig.1 shows selection device 100 is connected to plurality of networks 300 and 400 and sever 600), wherein
 	the selection device
 	selects, from the plurality of networks, one network to be used for communication between the appliance and the server based on a comparison of communication-related properties of the plurality of networks, (Chatterjee; [0022]-[0024]) and 
 	causes the appliance and the server to communicate via the one network selected (Chatterjee; [0022]-[0024])

As to claim 3, the rejection of claim 1 as listed above is incorporated herein. In addition, Chatterjee discloses, wherein
in a case where the plurality of networks include a first network that partially includes a short-distance wireless communication link to be established by the appliance, the selection device selects the first network as the one network (Chatterjee; [0020] discloses Wi-Fi network corresponds to short distance network). 

As to claim 4, the rejection of claim 1 as listed above is incorporated herein. In addition, Chatterjee discloses wherein
in a case where the plurality of networks include a second network that is a network for long-distance wireless communication having a communication speed higher than a predetermined communication speed and a third network that is a network for long-distance wireless communication having a communication speed lower than the communication speed of the second network (Chatterjee; Abstract; [0022]; [0054]-[0057]), 
the selection device 
(a) selects the second network as the one network when an amount of data to be communicated is greater than a first threshold (Chatterjee; Abstract; [0054]-[0057]), and 
(b) selects the third network as the one network when the amount of data to be communicated is less than or equal to the first threshold (Chatterjee; [Abstract; 0054]-[0057]). 

As to claim 5, the rejection of claim 4 as listed above is incorporated herein. In addition Chatterjee discloses wherein 
the selection device further acquires cost information indicating a cost required for communication carried out via the second network and sets the first threshold to a higher value for higher values of the cost indicated by the cost information acquired (Chatterjee; Abstract; [0031]; [0041]).

As to claim 6, the rejection of claim 1 as listed above is incorporated herein. In addition, Chatterjee discloses wherein in a case where the plurality of networks include a second network that is a network for long-distance wireless communication having a communication speed higher than a predetermined communication speed and a third network that is a network for long-distance wireless communication having a communication speed lower than the communication speed of the second network (Chatterjee; [Abstract; 0054]-[0057])., 
the selection device 
(a) selects the second network as the one network when a time required for communication is greater than a second threshold (Chatterjee; [Abstract; 0054]-[0057]), and 
(b) selects the third network as the one network when the time required for the communication is less than or equal to the second threshold (Chatterjee; [Abstract; 0054]-[0057]).

As to claim 7, the rejection of claim 6 as listed above is incorporated herein. In addition, Chatterjee discloses wherein
the selection device further acquires cost information indicating a cost required for communication carried out via the second network and sets the second threshold to a higher value for higher values of the cost indicated by the cost information acquired (Chatterjee; Abstract; [0031]; [0041]).

As to claims 8, Chatterjee discloses an appliance management system, comprising: 
an appliance (Chatterjee; Fig.1:200); 
a server that manages the appliance, the server being connectable to the appliance via a plurality of networks that differ from each other (Chatterjee; Fig.1; backend server 600 and [0021] discloses one or more of the client applications 200 may connect to a remote back-end server 600 (e.g., a customer server) having one or more data centers 610 and 620. In this example, the client applications 200 may connect to a primary data center 610 of server 600, over either of the available networks 300 or 400. The backend server 600 connects via networks 300,400 to the client apps 200 in Fig.1); and 
a selection device provided in a communication channel that connects the server and each of one or more networks of the plurality of networks (Chatterjee; Fig.1 shows selection device 100 is connected to plurality of networks 300 and 400 and sever 600), wherein 
the plurality of networks include a plurality of long-distance wireless communication networks (Chatterjee; [0022] discloses wide area network corresponds to long distance wireless communication networks), and 
the selection device 
is provided in a communication channel that connects the server and each of the plurality of long-distance wireless communication networks (Chatterjee; Fig.1; [0022]-[0024]), 
selects the one network based on a comparison of communication-related properties of the plurality of long-distance wireless communication networks (Chatterjee; Fig.1; [0022]-[0024]), and 
causes the appliance and the server to communicate via the one network selected (Chatterjee; Fig.1; [0022]-[0024]). 

As to claims 14 and 18, the rejection of claim 1 as listed above is incorporated herein. In addition Chatterjee discloses wherein the selection device is disposed between the server and each of the plurality of networks in the communication channel (Chatterjee; Fig.1; shows Appliance 100 (=selection device) communicates with two networks 300 and 400 and a server means Appliance 100 (=selection device) is disposed between the server and each of the plurality of networks in the communication channel. Applicant’s own specification at Fig. 10A also discloses a selection device 30can communicate with two networks M1 and M2 and a server)

As to claim 15, the rejection of claim 8 as listed above is incorporated herein. In addition Chatterjee discloses wherein the selection device is disposed between the server and each of the plurality of networks in the communication channel (Chatterjee; Fig.1; shows Appliance 100 (=selection device) communicates with two networks 300 and 400 and a server means Appliance 100 (=selection device) is disposed between the server and each of the plurality of networks in the communication channel. Applicant’s own specification at Fig. 10A also discloses a selection device 30can communicate with two networks M1 and M2 and a server)


Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



3.	Claim 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S.  Publication No, US 2012/0042066 to Chatterjee et al. (hereinafter Chatterjee) in view of U.S.  Pre-Grant Publication US 2017/0353846 to Ogawa et al. (hereinafter Ogawa) 	

As to claims 9, Chatterjee discloses an appliance management system, comprising: 
an appliance (Chatterjee; Fig.1:200); 
a server that manages the appliance, the server being connectable to the appliance via a plurality of networks that differ from each other (Chatterjee; Fig.1; backend server 600 and [0021] discloses one or more of the client applications 200 may connect to a remote back-end server 600 (e.g., a customer server) having one or more data centers 610 and 620. In this example, the client applications 200 may connect to a primary data center 610 of server 600, over either of the available networks 300 or 400. The backend server 600 connects via networks 300,400 to the client apps 200 in Fig.1); and 
a selection device provided in a communication channel that connects the server and each of one or more networks of the plurality of networks (Chatterjee; Fig.1 shows selection device 100 is connected to plurality of networks 300 and 400 and sever 600), wherein 
the plurality of networks include a first network that partially includes a short-distance wireless communication link to be established by the appliance and one or more long-distance wireless communication networks (Chatterjee; [0021] discloses wider area network corresponds to long distance wireless communication networks), 
the selection device 
is provided only in a communication channel that connects the server and each of the one or more long-distance wireless communication networks, 
selects, from the plurality of networks, one network to be used for communication between the appliance and the server based on a comparison of communication-related properties of the plurality of networks (Chatterjee; Fig.1; [0022]-[0024]), and 
causes the appliance and the server to communicate via the one network selected, the server transmits a line disconnecting signal to the selection device (Chatterjee; Fig.1; [0022]-[0024]), 
 Chatterjee discloses a short distance and short distance communication, but fails to disclose of disconnecting one of the communication based on the received signal. However, Ogawa discloses  
in response to receiving the line disconnecting signal, the selection device disconnects a connection between the server and each of the one or more long-distance wireless communication networks (Ogawa; [0033] discloses of disconnecting long-distance wireless communication based on the received signal).
 It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention. One would be motivated to combine the teachings in order to use the limited resources in an effective way. 

As to claim 16, the rejection of claim 9 as listed above is incorporated herein. In addition Chatterjee discloses wherein the selection device is disposed between the server and each of the plurality of networks in the communication channel (Chatterjee; Fig.1; shows Appliance 100 (=selection device) communicates with two networks 300 and 400 and a server means Appliance 100 (=selection device) is disposed between the server and each of the plurality of networks in the communication channel. Applicant’s own specification at Fig. 10A also discloses a selection device 30can communicate with two networks M1 and M2 and a server)


4.	Claims 10-11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S.  Publication No, US 2012/0042066 to Chatterjee et al. (hereinafter Chatterjee) in view of U.S.  Pre-Grant Publication US 2018/0245395 to Huggins et al. (hereinafter Huggins) 

As to claims 10, Chatterjee discloses 
a network that partially includes a Wi-Fi communication link, as a network that partially includes a short-distance wireless communication link to be established by the appliance (Chatterjee; [0020]).
Chatterjee discloses a short distance and short distance communication, but fails to disclose carrier based low power wide area and non-carrier based low power wide area, However, Huggins discloses wherein 
the plurality of networks include: 
a carrier-based Low Power Wide Area (LPWA) network and a non-carrier-based LPWA network, as long-distance wireless communication networks (Huggins; [0038]; [0041] discloses low power long range and low power wide area network corresponds to a carrier-based Low Power Wide Area (LPWA) network and a non-carrier-based LPWA network);
 It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention. One would be motivated to combine the teachings in order to communicate with different communication protocol and thus provide a QoS.


As to claims 11, Chatterjee discloses an appliance, comprising: 
a plurality of communication modules that wirelessly connect the appliance to a server managing the appliance via a plurality of networks that differ from each other, each of the plurality of networks being connected to the server via a communication channel in which a selection device is provided, the selection device selecting, from the plurality of networks, one network to be used for communication between the appliance and the server based on a comparison of communication- related properties of the plurality of networks, the selection device causing the appliance and the server to communicate via the one network selected (Chatterjee; Fig.1; backend server 600 and [0021] discloses one or more of the client applications 200 may connect to a remote back-end server 600 (e.g., a customer server) having one or more data centers 610 and 620. In this example, the client applications 200 may connect to a primary data center 610 of server 600, over either of the available networks 300 or 400. The backend server 600 connects via networks 300,400 to the client apps 200 in Fig.1. Chatterjee at Fig.1:100 shows and discloses an appliance 100 that is connected to server and plurality of networks. Prior art Chatterjee at [0023] discloses appliance 100 can select any of the network from the plurality of network to switch client application from one network to another network. [0023] also discloses network appliance 100 can select alternative data center when the primary data center fails. Since the appliance 100 can select any of the network from the plurality of networks or data centers, therefore appliance 100 is considered as selection device. [0020]-0021] discloses client application 200 executes on a computing device or client server or computers (=appliance). Fig.1; [0023]; [0021] shows and discloses a network (i.e network 300) that is used for communication between client app 200 and the back end server 600); and 
a controller that controls an operation of the appliance based on control information received from the server via the plurality of communication modules (Chatterjee; Fig.1; backend server 600 and [0021] discloses one or more of the client applications 200 may connect to a remote back-end server 600 (e.g., a customer server) having one or more data centers 610 and 620. In this example, the client applications 200 may connect to a primary data center 610 of server 600, over either of the available networks 300 or 400. The backend server 600 connects via networks 300,400 to the client apps 200 in Fig.1) 
Chatterjee discloses a short distance and short distance communication, but fails to disclose carrier based low power wide area and non-carrier based low power wide area, However, Huggins discloses wherein 
wherein the plurality of communication modules include a communication module for carrier-based Low Power Wide Area (LPWA), a communication module for non-carrier-based LPWA, and a communication module for Wi-Fi (Huggins; [0038]; [0041] discloses low power long range and low power wide area network corresponds to a carrier-based Low Power Wide Area (LPWA) network and a non-carrier-based LPWA network. [0035] discloses Wi-Fi communication)
It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention. One would be motivated to combine the teachings in order to communicate with different communication protocol and thus provide a QoS.

As to claim 17, the rejection of claim 11 as listed above is incorporated herein. In addition Chatterjee discloses wherein the selection device is disposed between the server and each of the plurality of networks in the communication channel (Chatterjee; Fig.1; shows Appliance 100 (=selection device) communicates with two networks 300 and 400 and a server means Appliance 100 (=selection device) is disposed between the server and each of the plurality of networks in the communication channel. Applicant’s own specification at Fig. 10A also discloses a selection device 30can communicate with two networks M1 and M2 and a server)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478